Citation Nr: 0311440	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $10,394.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1966 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of VA in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In his application for VA nonservice-connected pension 
benefits, the veteran reported that his sole source of income 
was Supplemental Security Income (SSI); the application form 
provided a line on which the veteran was to list disability 
income from the Social Security Administration (SSA), but he 
put a slash through that space, indicating that he had no 
income from SSA.  

2.  In a November 1998 letter, the veteran was notified of 
the award of improved pension benefits and was informed that 
the award and rate of pension was based on his report of no 
countable income; he was notified that he was to tell VA 
immediately of any change in his income and was provided a VA 
Form 21-8768 which informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.

3.  The RO was informed by SSA that the veteran had income 
from that agency.  

4. Thereafter, the RO retroactively terminated the veteran's 
improved pension benefits effective December 1, 1999, 
creating an overpayment in the amount of $10,394.

5.  The veteran failed to report his SSA income and did so 
with the intent to seek an unfair advantage, with knowledge 
of the likely consequences, and with resulting loss to the 
government.

6.  The veteran's actions of failing to report his SSA income 
and in misreporting his SSA income as being nonexistent 
resulted in the creation of the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $10,394 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA is not applicable to this appeal.  Barger v. Principi, 
16 Vet. App. 132 (2002).

A review of the record shows that the veteran applied for VA 
nonservice-connected pension benefits in August 1998.  In his 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, the veteran reported that his sole source of income 
was SSI, which is not considered countable income for VA 
purposes.  The form provided a line on which the veteran was 
to list disability income from the SSA, but he put a slash 
through that space, indicating that he had no income from 
SSA.  In a November 1998 rating decision, the RO determined 
that the veteran was entitled to nonservice-connected pension 
benefits.  Based on his report of no countable income, the 
veteran was awarded VA improved pension benefits.  He was 
notified of such in a November 1998 letter.  That letter 
specifically set forth for the veteran that the rate of his 
award was based on his report of no income from earnings, 
SSA, retirement income, or income from other sources.  He was 
notified that he was to tell VA immediately of any change in 
his income.  In addition, he was provided a VA Form 21-8768 
which, in pertinent part, informed him that he was obligated 
to provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.

Thereafter, the RO received information from SSA which showed 
that the veteran was in fact receiving income from that 
agency.  In a December 2000 letter, the veteran was advised 
that the RO proposed to terminate his improved pension 
benefits because his income/net worth had changed due to the 
report of SSA income.  

In a February 2001 letter, the RO notified the veteran that 
his improved pension benefits had been terminated effective 
December 1, 1999.  He was informed that his annual income of 
$10,668 from SSA exceeded the statutory limit effective 
December 1, 1999 of $8,989.  This action resulted in the 
creation of the overpayment at issue.  In March 2001, the 
veteran was notified that the amount of the overpayment was 
$11,235.  

Thereafter, in April 2001, An Improved Pension Eligibility 
Verification Report (EVR) was received from the veteran.  The 
veteran reported that he was receiving $970 per month from 
SSA.  He also indicated that he had unreimbursed medical 
expenses of $3,060.04 for the year 2000.  The veteran 
requested a waiver of the recovery of the overpayment of 
improved pension benefits.

In June 2001, the RO verified the veteran's SSA income as 
being $10,415 in 1999 and $10,699 in 2000.  The veteran's 
overpayment was then recalculated to account for his 
unreimbursed medical expenses.  Exclusions from countable 
income may include unreimbursed medical expenses to the 
extent that they are in excess of 5 percent of the applicable 
maximum annual pension rate.  38 C.F.R. § 3.272(g).  The 
overpayment was reduced to $10,394.  

In a decision dated in June 2001, the Committee denied the 
veteran's request for a waiver of the overpayment of improved 
pension benefits in the amount of $10,394, finding that the 
veteran's actions amounted to bad faith, and noted that such 
a finding precluded the granting of the request for a waiver 
of the overpayment.  The veteran appealed that determination.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact. The misrepresentation must be more than non-willful or 
mere inadvertence. 38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense." 38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the United States Court of 
Appeals for Veterans Claims ("the Court") found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.

The veteran and his representative contend that he will 
suffer financial hardship if he is forced to repay the debt 
at issue.  They assert that the principles of equity and good 
conscience would be violated.  In addition, in his 
substantive appeal, the veteran asserts that the money that 
VA claims that he owes is due to VA repaying a VA home loan.  
In addition, he claims that at the time he was awarded VA 
improved pension benefits, he had just undergone open-heart 
surgery and he did not know what was going on.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
failed to report his SSA benefits and did so with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.  
This action constituted bad faith.  As a result of the 
veteran's bad faith, the overpayment in the amount of $10,394 
was created.  By failing to accurately and fully report his 
income, the veteran concealed relevant financial information.  
He did not thereafter notify VA of his SSA income even though 
he knew that he was required to do so since he had been 
provided a VA Form 21-8768.  

With regard to his contentions, a finding of bad faith and/or 
misrepresentation precludes consideration of principles of 
equity and good conscience.  Therefore, any of the veteran's 
arguments in that regard are not for consideration.  The 
veteran's contentions regarding his VA home loan are without 
merit.  His VA home loan has nothing to do with the 
overpayment at issue.  As noted, the overpayment at issue was 
created due to the veteran's deliberate failure to report SSA 
income.  It had nothing to do with the VA home loan.  In 
addition, the veteran contends that at the time he was 
awarded VA improved pension benefits, he had just undergone 
open-heart surgery and he did not know what was going on.  
The Board notes that the veteran was definitely ill when he 
was awarded pension benefits, however, he was not deemed to 
be incompetent nor did he indicate that he required any 
assistance in applying for VA benefits.  He signed the VA 
Form 21-526 which indicated that the representations made 
therein were accurate.  Accordingly, the Board does not find 
the veteran's contentions to be persuasive.  

The veteran engaged in deceptive behavior.  When the veteran 
failed to tell VA of his complete income after he received 
the November 1998 award letter, he engaged in this type of 
behavior.  This notification letter was clear and specific.  
The veteran was made aware exactly how his benefits were 
calculated and that they were based on his report of no 
income.  As such, the Board finds that he did in fact deceive 
the VA.  Likewise, the Board does not find that the veteran 
lacked the requisite knowledge of the likely consequences of 
failing to report his income.  As indicated, he was fully 
informed that an overpayment which would be subject to 
recovery could result from a failure to accurately report his 
income.

In sum, the veteran failed to report his SSA income and did 
so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
acted in bad faith when he failed to initially report his SSA 
income to VA.  His actions constitute bad faith in his 
dealings with VA.  When the overpayment of VA benefits 
results from such bad faith on the part of the veteran, 
waiver of this debt is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of an overpayment in the amount of $10,394 
of the veteran's improved pension benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

